Citation Nr: 9927012
Decision Date: 09/21/99	Archive Date: 12/06/99

DOCKET NO. 96-14 254               DATE SEP 21, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The appellant is the widow of the veteran who had active military
service from February 1946 to December 1948 and from July 1950 to
October 1952. He was a prisoner-of-war (POW) of the Korean
government for approximately 3 and 1/2 days. The veteran died on
January [redacted] 1995.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a March 1995 determination by the St. Petersburg,
Florida Regional Office (RO) of the Department of Veterans Affairs
(VA), which denied the appellant's claim seeking entitlement to
service connection for the cause of the veteran's death, benefits
under 38 U.S.C.A. 1318 and Chapter 35, Title 38, United States
Code. The notice of disagreement as to the issue shown on the front
page of this decision was received in May 1995. A statement of the
case was issued in June 1995. The appellant's substantive appeal
was received in March 1996. In August 1996, the appellant,
accompanied by her accredited representative, appeared and
presented testimony at a hearing on appeal before a hearing officer
at the RO. A supplemental statement of the case was issued in
August 1996. In October 1997, this case was remanded by the Board
to the RO for further development. In February and March 1998,
supplemental statements of the case were issued.

2 - 

FINDINGS OF FACT

1. The cause of the veteran's death on January [redacted] 1995, as listed
on the Certificate of Death, was sepsis due to renal failure due to
pneumonia, due to lung cancer. The contributing cause of death was
listed as myocardial infarction. The veteran was 65 years of age at
the time of death.

2. At the time of death, the veteran was service connected for
post-traumatic stress disorder (PTSD), rated as 70 percent
disabling; frostbite of the left foot with loss of terminal
phalanges of first, second, and third toes, rated as 20 percent
disabling; fracture of the right radius and ulna with impairment of
the right elbow, rated as 20 percent disabling; injury to the right
patella, rated as 20 percent disabling; fracture of the first
metacarpal and proximal phalanx of the left thumb, rated as 10
percent disabling; laceration of the left medial nerve, rated as 10
percent disabling; retained foreign body with conjunctiva, sclera
and cornea, healed traumatic chondritis, rated as 10 percent
disabling; residual fracture of the right calcaneal due to injury
of the right patella, rated as 10 percent disabling; residual scars
of fragment wounds of the face, buttocks, and both thighs, left
shoulder, and both legs, rated as non-compensable; and residuals,
left iliac graft, donor site, rated as non-compensable. The veteran
was receiving a total disability rating based on individual
unemployability at the time of his death.

3. There is no medical evidence of cancer, renal, respiratory,
and/or cardiovascular disabilities during service or of
arteriosclerosis, cardiovascular-renal disease, and/or valvular
heart disease within one year of service nor is there competent
medical evidence establishing a nexus between the veteran's cancer,
renal, respiratory, and/or cardiovascular disabilities, which
caused/contributed to cause the veteran's death, and service and/or
any service-connected disability.

3 -

4. There is no medical evidence that the veteran's service-
connected disabilities contributed substantially or materially to
the cause of death from sepsis due to renal failure due to
pneumonia, due to lung cancer, with a myocardial infarction as a
contributing cause of death.

CONCLUSION OF LAW

The claim of entitlement to service connection for the cause of the
veteran's death is not well-grounded. 38 U.S.C.A. 5107(a) (West
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the veteran died on January [redacted]
1995. The cause of the veteran's death, as listed on the
Certificate of Death, was sepsis due to renal failure due to
pneumonia, due to lung cancer. The contributing cause of death was
listed as myocardial infarction. The veteran was 65 years of age at
the time of death. At the time of death, the veteran was service
connected for PTSD, rated as 70 percent disabling; frostbite of the
left foot with loss of terminal phalanges of first, second, and
third toes, rated as 20 percent disabling; fracture of the right
radius and ulna with impairment of the right elbow, rated as 20
percent disabling; injury to the right patella, rated as 20 percent
disabling; fracture of the first metacarpal and proximal phalanx of
the left thumb, rated as 10 percent disabling; laceration of the
left medial nerve, rated as 10 percent disabling; retained foreign
body with conjunctiva, sclera and cornea, healed traumatic
chondritis, rated as 10 percent disabling; residual fracture of the
right calcaneal due to injury of the right patella, rated as 10
percent disabling; residual scars of fragment wounds of the face,
buttocks, and both thighs, left shoulder, and both legs, rated as
non-compensable;

- 4 -                                                       

and residuals, left iliac graft, donor site, rated as non-
compensable. The veteran was receiving a total disability rating
based on individual unemployability at the time of his death.

The appellant has the burden of submitting evidence sufficient to
justify a belief by a fair and impartial individual that her claim
is well-grounded. 38 U.S.C.A. 5107(a) (West 1991). A grant of
service connection for the cause of the veteran's death is
appropriate when a disability incurred in or aggravated by service
or proximately due to or the result of service-connected disability
caused or contributed substantially or materially to death. 38
U.S.C.A. 1110, 1131, 1310 (West 1991); 38 C.F.R. 3.303, 3.304,
3.310(a), 3.312 (1998). In this regard, the appellant has presented
various contentions.

The appellant and her representative contend that service
connection is warranted for the cause of the veteran's death. The
appellant contends that service connection is warranted either on
a direct or secondary basis. Specifically, the appellant asserts
that the veteran's death was a direct result of the incurrence of
a cardiovascular disability during service or within the applicable
presumptive period. It is also contended that as he was a prisoner
of war (POW) it must be presumed that ischemic heart disease is
service connected. The appellant maintains that the veteran's
cardiovascular disabilities contributed to cause his death
according to the terminal hospital report and the Certificate of
Death. Alternatively, the appellant asserts that the veteran's
service-connected frostbite and/or PTSD contributed to cause his
death in that they lowered his circulatory functions which lead to
pneumonia and sepsis which caused his death. Alternatively, the
appellant contends that the veteran's service-connected
disabilities required that he take multiple medications which
negatively affected his cardiovascular disabilities which
contributed to cause his death.

5 -


The Board notes that the appellant has not been shown to be capable
of making medical conclusions, therefore, her statements regarding
medical diagnoses and causation are not probative. Espiritu v.
Derwinski, 2 Vet. App. 492, 495 (1992). The Board will review the
record to determine if her assertions are supported by the evidence
of record.

A well-grounded claim is one which is plausible. If he has not, the
claim must fail and there is no further duty to assist in the
development of the claim. 38 U.S.C.A. 5107 (West 1991); Murphy v.
Derwinski, 1 Vet. App. 78 (1990). This requirement has been
reaffirmed by the United States Court of Appeals for the Federal
Circuit, in its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir.
1997). That decision upheld the earlier decision of the United
States Court of Appeals for Veterans Claims (known as the United
States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter "the Court") which made clear that it would be error
for the Board to proceed to the merits of a claim which is not well
grounded. Epps v. Brown, 9 Vet. App. 341 (1996). The United States
Supreme Court declined to review that case. Epps v. West, II 8 S.
Ct. 2348 (1998).

The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd
per curiam, 78 F.3d 604 (Fed. Cir. 1996), outlined a three prong
test which established whether a claim is well-grounded. The Court
stated that in order for a claim to be well-grounded, there must be
competent evidence of a current disability (a medical diagnosis),
of incurrence or aggravation of a disease or injury in service (lay
or medical evidence), and of a nexus between the in-service injury
or disease and the current disability (medical evidence). The Court
has also stated that a claim must be accompanied by supporting
evidence; an allegation is not enough. Tirpak v. Derwinski, 2 Vet.
App. 609 (1992).

Evidentiary assertions by the claimant must be accepted as true for
the purposes of determining whether a claim is well-grounded,
except where the evidentiary

6 -

assertion is inherently incredible or when the fact asserted is
beyond the competence of the person making the assertion. King v.
Brown, 5 Vet. App. 19, 21 (1993). The Board notes, however, that
inasmuch as the claimant is offering her own medical opinion and
diagnoses, the record does not indicate that she has any
professional medical expertise. See Bostain v. West, 11 Vet. App.
124, 127 (1998) ("lay testimony ... is not competent to establish,
and therefore not probative of, a medical nexus"); Routen v. Brown,
10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable
of opining on matters requiring medical knowledge"), aff'd sub nom.
Routen v. West, 142 F.3d 1434 (1998). See also Espiritu v.
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993). Further,
although the claimant asserts that a disability causing or
contributing to the veteran's death is related to service, this
assertion does not make the claim well-grounded if there is no
competent medical evidence of record of a nexus between any
disability in service and disability causing or contributing to
death. See Savage v. Gober, 10 Vet. App. 489 (1997); Heuer v.
Brown, 7 Vet. App. at 387 (1995) (lay evidence of continuity of
symptomatology does not satisfy the requirement of competent
medical evidence showing a nexus between the current condition and
service).

In addition, the Court has also stated that when it is contended
that a service- connected disability caused a new disability,
competent medical evidence of a causal relationship between the two
disabilities must be submitted to establish a well-grounded claim.
Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).

Although a claim for service connection for the cause of the
veteran's death was not under consideration in the Caluza case, the
Court's framework for analysis, nonetheless, provides guidance that
may be applied in cause of death cases. That is, in cause of death
cases, if the cause of death/conditions contributing to the cause
of death as listed on the death certificate and/or in the medical
evidence of record were not service-connected disabilities at the
time of the veteran's death, a consideration

- 7 -

of whether those disabilities should have been service-connected
must be undertaken. The Caluza analysis must be considered in that
regard. Service connection may be granted for disability resulting
from disease or injury incurred in or aggravated by service. 38
U.S.C.A.  1110, 1131 (West 1991); 38 C.F.R. 3.303, 3.304 (1998). In
addition, service connection may be granted for a chronic disease,
including cancer, arteriosclerosis, cardiovascular-renal disease,
and/or valvular heart disease, if manifested to a compensable
degree with one year following service. This presumption is
rebuttable by affirmative evidence to the contrary. 38 U.S.C.A.
1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 3.307,
3.309 (1998). The Board notes that there are also diseases specific
to former POWs which are also subjective to presumptive service
connection pursuant to 38 C.F.R. 3.309 (1998); however, the veteran
must have been a POW for 30 days of more. In this case, the veteran
was a POW for less than 30 days. As such, presumptive service
connection under 38 C.F.R. 3.309 (1998) is not for application.
Service connection may also be granted for disability which is
proximately due to or the result of a service-connected disease or
injury. 38 C.F.R. 3.310(a) (1998).

In order to determine if there is a well-grounded claim for direct
service connection for cancer, renal, respiratory, or
cardiovascular disabilities, the Board will initially review all of
the medical evidence of record.

There are no relevant treatment records for the first period of
service. In December 1948, the veteran underwent a separation
examination for the first period of service. The examination was
negative except for venereal disease. In July 1950, the veteran
underwent an entrance examination for his second period of service
which was negative for any abnormalities. During the veteran's
second period of service, he sustained injuries in the line of
fire.

8 - 

Specifically, in February 1951, the veteran sustained multiple
penetrating gunshot wound to the nose, eyes, both arms, chest,
buttocks, and thigh. The veteran sustained the following injuries
secondary to his gunshot wounds: a compound comminuted fracture of
the right radius and ulna; a compound comminuted fracture of the
first metacarpal and proximal phalanx of the thumb; multiple retain
metallic foreign bodies in the nose, eyes, both arms, chest,
buttocks, and thigh; laceration of the median nerve; and frostbite
of the left foot. In March 1951, a refracture of the right radius
and ulna was incurred by manipulation and surgery. The veteran
underwent an excision of the metallic foreign body in his right and
hand and left wrist; a removal of gangrenous areas of the first and
second toes; an amputation of a gangrenous distal phalanx of the
third left toe; an excision of a scar of the right forearm; an
exploration of the right elbow with removal of loose bodies; an
open reduction with otogenous graft and internal fixation of the
right forearm; removal of intramedullary nail of the right forearm;
excision of the toenail of the first left toe; and amputation of
the distal phalanx of the second left toe.

In April 1951, the veteran underwent a physical examination. At
that time, cardiorespiratory evaluation revealed no cough,
hemostasis, chest pain, or ankle edema; genitourinary evaluation
revealed no pyuria, nocturia, dysuria, or hematuria; ears, nose,
and throat evaluation was negative; gastrointestinal evaluation
revealed no melena, hematemesis, jaundice, or abdominal pain;
evaluation of the extremities was negative except for broken arm,
on two occasions, left; and neurological examination was negative.

In September 1952, the veteran was evaluated by a Physical
Evaluation Board. It was noted that his current diagnoses were
frostbite of the left foot manifested by loss of the terminal
phalanges as well as the first, second, and third toes; compound,
comminuted fracture of the right radius and ulna; compound,
comminuted fracture of the left first metacarpal and proximal
phalanx and thumb; laceration of the left median nerve; and
retained foreign body of the left cornea and vitreous. The

9 -

veteran was thereafter discharged from his second period of service
in October 1952.

Thus, in sum, the Board notes that the service medical records do
not reflect complaints, findings, or treatment of cancer, renal,
respiratory, or cardiovascular disabilities. Although it was noted
that the veteran sustained multiple penetrating gunshot wounds to
several areas to include the chest area, no residual cardiovascular
and/or respiratory disability was noted during service.

In November 1952, the veteran's application for VA disability
compensation was received. In a November 1952 rating decision,
service connection was granted for multiple penetrating wounds of
the nose, eyes, both arms, chest, and buttocks; left frozen foot;
and median nerve injury. The veteran was assigned a temporary total
rating for his multiple service-connected wounds.

In April 1953, the veteran was treated at St. Joe's Hospital for an
evaluation of his left foot, right upper extremity; and left hand.
In July 1953, the veteran was afforded a VA examination. At that
time, the veteran's genitourinary, respiratory, and cardiovascular
systems were noted to be normal. His diagnoses were limited to
other areas of the body, as reflected in the subsequent rating
decision. In a July 1953 rating decision, the veteran's
disabilities were recharacterized and rated as follows: frostbite
of the left foot with loss of the terminal phalanges of the first,
second, and third toes, rated as 20 percent disabling; compound
comminuted fracture of the right radius and ulna with impairment of
the right elbow, rated as 20 percent disabling; compound,
comminuted fracture of the first metacarpal and proximal phalanx of
the left thumb, rated as 10 percent disabling; retained foreign of
both conjunctival, sclera, and cornea, healed traumatic choroiditis
with corrected visual acuity of the right eye of 20/20 and of the
left eye of 20/20-1, rated as 10 percent disabling; a mild
laceration of the left median nerve, rated as 10 percent disabling;
a residual of an injury to the right patella, rated as 10 percent
disabling;

- 10- 

and residual scars of shrapnel wounds to the face, buttocks, and
right thigh, rated as non-compensable. The combined rating was 60
percent disabling.

Thus, in sum, the Board notes that the post-service medical records
dated within one year of discharge do not reflect complaints,
findings, or treatment of cancer, renal, respiratory, or
cardiovascular disabilities. As noted, the July 1953 VA examination
revealed that the veteran's genitourinary, respiratory, and
cardiovascular systems were normal.

Many years later, in 1973, the veteran was treated at the Community
General Hospital. He was variously diagnosed as having peptic
esophagitis; unexplained microscopic blood loss in the stools;
chronic cholecystitis with cholelithiasis; and possible gastric
ulcer. Subsequent VA outpatient treatment records dated in 1982 and
1983 show that the veteran reported having chest pain. A September
1982 record shows that this pain was attributed to probably angina,
but the 1983 records attributed it to thoracic outlet syndrome. A
stress test was negative.

In August 1983, the veteran was afforded a VA examination. Physical
examination resulted in the following impression. The veteran had
a history of frozen feet and secondary amputation. He had multiple
injuries with some exacerbation of osteoarthritis relating to loss
of motion of the left thumb, right forearm, and a right knee
injury. The veteran had a history of fragmentation injuries to the
eyes and thumb and currently was evaluated for a question of a
thoracic outlet syndrome on the left. The veteran had a history of
intermittent numbness and of paresthesias involving both the left
and right arms, the left side symptoms being evaluated and possibly
related to a mass creating a thoracic outlet obstruction on the
left. Current evidence for paralysis as listed in his examination
forearm was not evident. The veteran did have weakness mildly in
the right upper extremity and relating to the fusion of his first
metacarpal joint on the left, however, grossly, muscle function was
intact.

Thereafter, the veteran was admitted to a VA hospital in August
1982 for curettage and bone graft of the left scapula. At that
time, it was noted that the veteran had a history of pain in the
left shoulder which radiated down the arm since August 1982. It was
noted that the veteran had tried Nitroglycerin without relief.
During his hospitalization, the curettage of a left scapular lesion
and bone grafting from the left iliac crest to the lesion were
performed. The pathology report reveled a benign bone cyst. The
veteran was thereafter provided a sling and did well
postoperatively.

In February 1984, the veteran was provided further VA evaluations
to include a POW evaluation. The evaluations revealed the following
medical problems: several thrombosed internal hemorrhoids; anxiety
and moderate depression; status post carcinoma of the colon
resection; status post basal cell carcinoma; multiple scars;
cataract of the right eye; and systolic murmur in the pulmonic area
without radiation. In addition, an electrocardiogram (EKG) showed
antero-septal myocardial infarction which was new since August
1983.

In a subsequent June 1984 rating decision, service connection was
denied for a left knee injury, a back injury, carcinoma of the
colon, status post basal cell carcinoma, status post antero-septal
myocardial infarction, hemorrhoids, and a nervous disorder. In
addition, a total disability rating based on individual
unemployability was denied. In a July 1984 rating decision, the
denial of a total disability rating based on individual
unemployability was confirmed and continued. The veteran appealed
the denial of his claim for service connection for arthritis of the
left hip and lumbar spine, a left knee disability, and a total
disability rating based on individual unemployability.

At this point, the Board notes that the medical evidence
establishes that a cardiovascular problem was first noted in the
early 1980's. However, there is no

- 12 -

competent medical evidence that establishes a relationship between
cardiovascular disability and service or any of the veteran's
service-connected disabilities.

Subsequently, the veteran was afforded an eye examination. The
diagnosis was status post shrapnel injury with intraocular foreign
body. In an October 1984 rating decision, the veteran's rating for
his eye disability was confirmed and continued. The veteran was
subsequently treated for psychiatric symptomatology.

In December 1984, the veteran was hospitalized at a VA facility for
cardiac catheterization of the left heart. At that time, the
veteran reported that he had suffered a myocardial infarction in
1982 while doing lawn work. He reported that he had substemal chest
pain and took his wife's nitroglycerine with relief. Thereafter, he
indicated that he went to a VA hospital the next day where an EKG
was performed as well as a treadmill test. He was then seen by
Thoracic Surgery Service for a question of thoracic outlet
syndrome. However, the veteran related that his pain was responsive
to sublingual Isordil. Thereafter, the veteran reported that in
late November, he had an episode of substemal chest pain radiating
to his arms. The veteran related that he went to a hospital where
an acute myocardial infarction was diagnosed. His risk factors were
noted to be a 40 year tobacco smoking history and a questionable
history of hypertension. Currently, during his hospitalization, the
veteran underwent an elective cardiac catheterization. The results
showed that bypass surgery was necessary. In February 1985, the
veteran was again hospitalized at a VA facility. At that time, it
was noted that the veteran had a history of 2 myocardial
infarctions, occurring in 1982 and in 1984. It was noted that the
veteran had undergone cardiac catheterization in December 1984.
During his hospitalization, the veteran underwent coronary artery
bypass grafting times 3. The Board notes that the medical evidence
relevant to cardiovascular treatment was negative for any medical
opinion establishing a relationship between cardiovascular
disability and service or any of the veteran's service-connected
disabilities.

- 13 -

In April 1985, the veteran was hospitalized for a xiphoid
resection. Thereafter, in May 1985, the veteran was provided a VA
psychiatric examination. The impression was PTSD. In a June 1985
rating decision, service connection was granted for PTSD, rated as
30 percent disabling. The veteran's combined rating was increased
to 70 percent.

Thereafter, the veteran was treated on an outpatient basis for
orthopedic complaints as well as exertional chest discomfort,
unlike his prior angina. In September 1985, the veteran underwent
an arthroscopy of the left knee and removal of loose foreign
bodies. In August 1986, Peter G. Kutra, M.D., verified that he was
treating the veteran for abdominal and back pains. VA treatment
records also revealed treatment for depression, a colonoscopy,
urinary frequency, PTSD, cardiovascular symptomatology, orthopedic
complaints, a hernia, and visual problems. In an October 1986
rating decision, service connection for thoracic outlet syndrome
and angina were denied. Again, the Board notes that the medical
evidence relevant to cardiovascular treatment was negative for any
medical opinion establishing a relationship between cardiovascular
disability and service or any of the veteran's service-connected
disabilities.

A November 1986 report of R.W. Springstead, M.D., revealed that the
veteran had loss of motion of the right elbow as well as some signs
of loose bodies in both knees. It was noted that the veteran did
not show signs of severe arthritis in his back, knees, or hips; did
not have severe changes in his lower back; and had no neurologic
deficit if the lower extremities. In March 1987, the veteran was
again hospitalized at a VA facility for a dietary consultation. At
that time, physical examination revealed multiple sebaceous cysts
on the occipital area; multiple scars on the extremities; decreased
hearing on the right; lungs clear except for some upper respiratory
sounds; heart normal except for faint heart sounds; surgical
hernia; external hemorrhoids; decreased sensation on the left
radial aspect of the

- 14 -

forearm; decreased range of motion of the left shoulder, bilateral
hips, and knees; and amputated left toes. Neurological examination
was negative. During his hospitalization, a renal profile was
unremarkable. The veteran developed an upper respiratory illness
which was rapidly resolved with medication.

In a May 1987 Board decision, service connection was denied for
claimed arthritis of the left hip and lumbar spine, a left knee
disability, and for a total disability rating based on individual
unemployability. In a June 1987 rating decision, service connection
for presumptive post-traumatic arthritis and an increased rating
for PTSD were denied. Subsequent VA treatment records reflected
treatment for eye complaints, urological complaints, dysthymic
disorder, major depression, adjustment reaction, colon complaints,
podiatry complaints.

In October 1987, the veteran was afforded a VA examination.
Physical examination resulted in diagnoses of status post multiple
shrapnel wounds; frostbite with atrophic skin, hypersensitivity,
and loss of the distal phalanges of the left toes; status post open
fracture with subsequent open reduction and internal fixation of
the right forearm with loss of significant range of motion,
especially supination, and loss of motion of the elbow and wrist;
status post intra-articular fracture of the metacarpophalangeal
joint and interphalangeal joint of the left thumb with significant
loss of motion and shortening of the left thumb; and shrapnel wound
of the left anterior chest with thoracic outlet syndrome by
history. In addition, the examiner identified right upper extremity
disability and frostbite of the left foot.

In a December 1987 rating decision, the RO denied increased ratings
for frostbite of the left foot; left thumb disability; right
forearm disability; or for PTSD. In addition, the prior denial of
service connection for left thoracic outlet syndrome was confirmed
and continued. Thereafter, the veteran continued to be treated on
an outpatient basis by the VA for various medical problems
including orthopedic disabilities; a fungal infection of the
toenails; gastrointestinal complaints;

- 15 - 

cardiovascular disabilities to include angina, shortness of breath,
and arteriosclerotic heart disease; psychiatric disabilities to
include PTSD, depression; dysthymic disorder; and adjustment
reaction; and skin problems to include a rash and sebaceous cyst.
It was also noted that the veteran demonstrated occasional
respiratory rales.

The Board notes that the medical evidence relevant to
cardiovascular, renal, and/or respiratory treatment was negative
for any medical opinion establishing a relationship between those
disabilities and service or any of the veteran's service-connected
disabilities.

In an August 1988 rating decision, the veteran's disability rating
for his PTSD was increased to 50 percent. In addition, a total
disability rating based on individual unemployability was denied.

In October 1988, the veteran was afforded a VA examination.
Physical examination resulted in diagnoses of multiple post-
traumatic degenerative joint disease with limited range of motion
in the left thumb, right elbow, right knee, and left foot. The
veteran was recommended non-steroidal anti-inflammatory medication
for degenerative symptoms as well as removal of loose body as seen
on arthrogram in the right knee. In addition, psychiatric
evaluation resulted in a diagnosis of PTSD with considerable amount
of depression. A visual evaluation resulted in diagnoses of old
penetrating trauma to both eyes, status post surgical repair;
refractive error of both eyes; and cataract of the right eye. In a
November 1988 rating decision, the veteran was denied increased
ratings for his service- connected disabilities and the prior
denial of a total disability rating based on individual
unemployability was confirmed and continued. Subsequent VA
treatment records reflected treatment for the veteran's right upper
extremity disability. In June 1989, the veteran was hospitalized at
a VA facility for a right knee arthroscopy/arthrotomy with loose
body removal. In August 1989, the veteran

16 - 

was thereafter granted a temporary total rating for convalescence
for the veteran's injury to his right knee. The prior denial of a
total disability rating based on individual unemployability was
confirmed and continued.

In September 1989, the veteran was afforded a VA examination.
Physical examination resulted in diagnoses of severe patellofemoral
and subtalor degenerative arthritis of the right lower extremity.
The examiner indicated that those changes were post-traumatic and
prevented weight-bearing and unassisted ambulation. In an October
1989 rating decision, the veteran's right knee disability rating
was increased to 20 percent. In addition, service connection was
established for residual fracture of the right calcaneal, rated at
10 percent disabling. The prior denial of a total disability rating
based on individual unemployability was confirmed and continued.
The combined rating was increased to 90 percent.

In December 1990, the veteran was afforded a VA psychiatric
examination which resulted in a diagnosis of PTSD with moderate to
severe depression. In a May 1991 rating decision, the veteran's
disability rating for his PTSD was increased to 70 percent. In
addition, a total disability rating based on individual
unemployability was granted effective July 19, 1988.

Subsequent treatment records dated in 1991 reflected treatment for
orthopedic and visual disabilities. In December 1992, he was
hospitalized at a VA facility for a right suspensionplasty.

In November 1994, the veteran was admitted to the Gainesville VA
Medical Clinic .for treatment of adenocarcinoma of the right upper
lobe. It was noted that the veteran had fallen off a ladder and
sustained an L-1 compression fracture and was thereafter
incidentally found to have a left upper lobe mass. It was further
noted that the veteran had a history of multiple medical
disabilities and was currently taken multiple medications for his
medical disabilities. Physical examination

- 17 -

revealed that the veteran was alert and in no apparent distress. He
was well-developed with bilateral iridotomy, cataracts in place,
negative adenopathy. It was noted that he had a healed right
coronary artery, negative bruits, negative jugular venous
distention. Examination of the chest revealed a healed stemotomy,
negative pericarditis, regular rate and rhythm without murmur or
gallop. The veteran's abdomen had a healed midline incision,
positive bowel sounds. A genitourinary examination revealed
bilaterally descended testicles, no masses. Pulses were 2+ in the
femorals, popliteals, dorsalis pedis, and posterior tibials. The
veteran had a disfigured left forearm which had undergone
orthopedic reconstruction as a consequence of trauma suffered as a
POW. During his hospitalization, the veteran was admitted to the
Cardiac Thoracic Surgery Service and awaited a thoracotomy. On
December 14, 1994, the veteran underwent a flexible bronchoscopy
and a left upper lobe resection through a thoracotomy for the
adenocarcinoma. The veteran had an uneventful postoperative course
until 4 days following his surgery. On the evening of December 18,
1994, the veteran was suspected to have suffered a myocardial
insult resulting in pulmonary edema, shortness of breath, and
subsequent re-intubation after being brought down to the Surgical
Intensive Care Unit. The veteran remained intubated from December
18, 1994 through his expiration. During his time in the Surgical
Intensive Care Unit, the veteran was noted to have elevated
pulmonary edge pressure as high as 24 with a pulmonary hypertension
up to 50 to 60 over 18 to 25. The veteran was studied by Cardiology
which made no recommendations additional to the care he was already
receiving. The veteran was started on pharmacological agents to
reduce his afterload, increase his inotropic capacity, in an effort
to correct his anomalies. The veteran further developed
complication of a likely superimposed pneumonia, in addition to his
primary problems. The veteran was continued on appropriate
antibiotics and the veteran refused routine aggressive Intensive
Care Unit care. On January 6, 1995, it became evidence that the
veteran was no progressing as well as he should. At his family's
request, the veteran was made DNR (Do Not Resuscitate), expressing
the veteran's previous request. Additionally, the family requested
that no further

- 18 - 

aggressive intervention be performed. The veteran was maintained
comfortably on a Morphine drip until he expired on January [redacted] 1995.

A postmortem record was thereafter prepared. The final anatomic
diagnosis was as follows. Severe diffuse alveolar damage,
bilateral, acute and organizing phases; multiple pulmonary vascular
thromboemboli, arterial and venous, predominantly in let lower lobe
adjacent to prior surgical site; and severe diffuse
arteriosclerosis. A neuropathic report was also prepared which
reflected the following diagnosis: hypertensive vascular changes,
basal ganglia and deep cerebellar white matter; and lacunar
infarcts, remote, caudate nuclei, bilateral, and right internal
capsule. In addition, a Prosector's discussion was prepared to
review the autopsy results. In sum, it was noted that the clinical
and pathologic data in the veteran's case were consistent with
post-surgical diffuse alveolar damage or adult respiratory distress
syndrome, as the major disease process. It was noted that whereas
this form of pulmonary parenchymal damage was sometimes associated
with pulmonary infections, multiple transfusions, oxygen toxicity,
and non-thoracic trauma, the inciting event in many cases is not
known. The pathologist indicated that the relationship between the
lobectomy procedure and the development of diffuse alveolar damage
was not clear. He stated that the significant of "single pulmonary
vein syndrome" was likewise unknown. He opined that it was likely
that the severe, progressive pulmonary dysfunction, superimposed
upon a chronically stressed cardiovascular system proved fatal.

As noted, according to the Certificate of Death, the veteran died
due to sepsis due to renal failure due to pneumonia, due to lung
cancer. The contributing cause of death was listed as myocardial
infarction.

A review of the medical evidence as set forth above shows that
cardiovascular, renal, and respiratory disabilities were first
present in the 1980's which was many years after the veteran's
discharge from service. There is no medical evidence of

19 -

cancer, renal, respiratory, and/or cardiovascular disabilities
during service or of cancer, arteriosclerosis, cardiovascular-renal
disease, and/or valvular heart disease within one year of service
nor is there competent medical evidence establishing a nexus
between the veteran's cancer, renal, respiratory, and/or
cardiovascular disabilities, which caused/contributed to cause the
veteran's death, and service.

As noted, the Court has stated that a claim must be accompanied by
supporting evidence; an allegation is not enough. Tirpak. If no
cognizable evidence is submitted to support a claim, the claim
cannot be well-grounded. Grottveit citing Tirpak. In this case, the
appellant has only submitted her own unsupported statements that
the veteran incurred renal, respiratory, and/or cardiovascular
disabilities during service or within the applicable presumptive
period.

Thus, service connection on a direct basis for cancer, renal,
respiratory, and/or cardiovascular disabilities is not well-
grounded as all of the prongs of Caluza are not satisfied.

As noted, service connection for the cause of the veteran's death
may also be granted if a service-connected disability contributed
substantially or materially to death. The Board will review of the
secondary service connection issue is well- grounded.

The pertinent VA regulation provides that a contributory cause of
death is inherently one not related to the principal cause. In
determining whether the service-connected disability contributed to
death, it must be shown that it contributed substantially or
materially; that it combined to cause death; that it aided or lent
assistance to the production of death. It is not sufficient to show
that it casually shared in producing death, but rather it must be
shown that there was a causal connection. Generally, minor service-
connected disabilities, particularly those of a static nature or
not materially affecting a vital organ, would not be held to

- 20 - 

have contributed to death primarily due to unrelated disability. In
the same category there would be included service-connected disease
or injuries of any evaluation (even though evaluated as 100 percent
disabling), but of a quiescent or static nature involving muscular
or skeletal functions and not materially affecting other vital body
functions. Service-connected diseases or injuries involving active
processes affecting vital organs should receive careful
consideration as a contributory cause of death, the primary cause
being unrelated, from the viewpoint of whether there were resulting
debilitating effects and general impairment of health to an extent
that would render the person materially less capable of resisting
the effects of other disease or injury primarily causing death.
Where the service-connected condition affects vital organs as
distinguished from muscular or skeletal functions and is evaluated
as 100 percent disabling, debilitation may be assumed. There are
primary causes of death which by their very nature are so
overwhelming that eventual death can be anticipated irrespective of
coexisting conditions, but, even in such cases, there is for
consideration whether there may be a reasonable basis for holding
that a service-connected condition was of such severity as to have
a material influence in accelerating death. In this situation,
however, it would not generally be reasonable to hold that a
service-connected condition accelerated death unless such condition
affected a vital organ and was of itself of a progressive or
debilitating nature. 38 C.F.R. 3.312(c) (1998).

The veteran was clearly service-connected for many disabilities.
However, with the exception of his PTSD, those disabilities were of
a static nature and did not materially affecting a vital organ.
Specifically, those service-connected disabilities involved
muscular or skeletal functions, they did not materially affect
other vital body functions, and the disability ratings of those
disabilities were static for many years preceding the veteran's
death.

Moreover, although the veteran was receiving a total rating at the
time of his death, the rating was based on disability caused by
impairment of muscular and skeletal

- 21 -

function as well as the veteran's PTSD. With regard to the
veteran's PTSD, there is no medical evidence of record which
establishes any relationship whatsoever between the veteran's death
from sepsis due to renal failure due to pneumonia, due to lung
cancer, with a myocardial infarction as a contributing cause of
death and his service-connected PTSD. There also is no medical
evidence showing that the veteran's PTSD resulted in such
debilitation and general impairment of health that the veteran was
rendered materially less capable of resisting the effects of his
renal, respiratory, and/or cardiovascular disabilities. Likewise,
the Board further observes that there is no medical evidence of
record which establishes any relationship whatsoever between the
veteran's death from sepsis due to renal failure due to pneumonia,
due to lung cancer, with a myocardial infarction as a contributing
cause of death and his service-connected muscular and skeletal
disabilities: frostbite of the left foot with loss of terminal
phalanges of first, second, and third toes; fracture of the right
radius and ulna with impairment of the right elbow; injury to the
right patella; fracture of the first metacarpal and proximal
phalanx of the left thumb; laceration of the left medial nerve;
retained foreign body with conjunctiva, sclera and cornea, healed
traumatic chondritis; residual fracture of the right calcaneal due
to injury of the right patella; residual scars of fragment wounds
of the face, buttocks, and both thighs, left shoulder, and both
legs; and residuals, left iliac graft, donor site. There also is no
medical evidence showing that these service-connected disabilities
resulted in such debilitation and general impairment of health that
the veteran was rendered materially less capable of resisting the
effects of his renal, cardiovascular, and respiratory disabilities.

Thus, there is no evidence whatsoever that the veteran's service-
connected disabilities: PTSD; frostbite of the left foot with loss
of terminal phalanges of first, second, and third toes; fracture of
the right radius and ulna with impairment of the right elbow;
injury to the right patella; fracture of the first metacarpal and
proximal phalanx of the left thumb; laceration of the left medial
nerve; retained foreign body with conjunctiva, sclera and cornea,
healed traumatic chondritis; residual fracture of

- 22 -

the right calcaneal due to injury of the right patella; residual
scars of fragment wounds of the face, buttocks, and both thighs,
left shoulder, and both legs; and residuals, left iliac graft,
donor site; contributed substantially or materially to the cause of
death in accordance with 38 C.F.R. 3.312(c) (1998).

Although the appellant contends that the veteran's service-
connected frostbite and/or PTSD contributed to cause his death in
that they lowered his circulatory functions which lead to pneumonia
and sepsis which caused his death, she has only presented her own
testimony in this regard at her August 1996 hearing at the RO
before a hearing officer and in written correspondence of record.
She has not provided any supporting evidence to show that there was
a causal connection between the veteran's service-connected
frostbite and/or PTSD and his death. As noted, the appellant has
not been shown to be capable of making medical conclusions.
Espiritu. As such, her statements are not the equivalent of
competent medical evidence.

The appellant also contends that the veteran's service-connected
disabilities required that he take multiple medications which
negatively affected his cardiovascular disabilities which
contributed to cause his death. In support of this contention, she
submitted medical evidence that the veteran was taking multiple
medications at the time of his death. In addition, she submitted
various text excerpts from a medical treatise to show that these
medications negatively affect cardiovascular disabilities. However,
these books and treatise excerpts do not specifically address the
facts in this case regarding veteran and his disabilities. In
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996), the Court held
that a statement by a physician that did not link the claimant's
chest trauma specifically to the current disorder, restrictive lung
disease, and that contained only a generic statement about the
possibility of a link between chest trauma and restrictive lung
disease was too general and inconclusive to render the claimant's
claim for service connection well-grounded. Similarly, here the
excerpts to which the appellant

- 23 - 

refers concern only generalities and do not purport specifically to
the veteran's disabilities and his death.

Further, a review of the excerpts submitted fails to show that such
medical treatise information "standing alone, discusses generic
relationships with a degree of certainty such that, under the facts
of a specific case, there is at least plausible causality based
upon objective facts rather than on an unsubstantiated lay medical
opinion." See Wallin v. West, 11 Vet. App. 509 (1998). These
excerpts were speculative generic statements. As such, the medical
texts are insufficient to well-ground the claim.

In sum, the appellant has only presented her own unsupported
allegations. She is not qualified to make a medical conclusion. The
various text excerpts only provide general information regarding
medication and cardiovascular disabilities without particular
consideration of the veteran and his various medical problems. They
are speculative and generic. As such, these excerpts are not the
equivalent of a statement from a medical expert who actually
reviewed the veteran's medical history and rendered a definitive
opinion based on the specifics of the veteran's history. Therefore,
the Board finds that the appellant has only submitted her own
allegations regarding medical etiology, unsupported by competent
medical evidence. Thus, there is no competent evidence whatsoever
that the veteran's service-connected disabilities contributed
substantially or materially to the cause of death in accordance
with 38 C.F.R. 3.312(c) (1998).

The Board finds that the appellant has not submitted nor does the
record reflect any supporting competent evidence showing the
veteran incurred cancer, renal, respiratory, or cardiovascular
disabilities during service or of a cancer, cardiovascular
disability within one year thereof or that his service-connected
disabilities caused or contributed substantially or materially to
his death. Due to the lack of any supporting competent evidence in
this case as set forth above, the Board

- 24 - 

concludes that the appellant has failed to present a well-grounded
claim. The Board further notes that although the appellant also
asserted that the POW presumptions under 3 8 C.F.R. 3.3 09(c) (1
998), as noted, the veteran was a POW for less than 3 0 days and
may therefore not be considered under that provision.

In addition, while the appellant and her representative have
requested a medical opinion, such request is denied because in
claims that are not well-grounded, the VA does not have a statutory
duty to assist a claimant in developing facts pertinent to her
claim. Grivois v. Brown, 6 Vet. App. 136 (1994). However, the VA
may be obligated under 38 U.S.C.A. 5103 (a) (West 1991) to advise
a. claimant of evidence needed to complete her application. This
obligation depends upon the particular facts of the case and the
extent to which the Secretary of the Department of Veterans Affairs
has advised the claimant of the evidence necessary to be submitted
with a VA benefits claim. Robinette v. Brown, 8 Vet. App. 69
(1995). A review of the correspondence in this case, to include the
statement of the case and supplemental statements of the case,
shows that the RO fulfilled its obligation under 38 U.S.C.A.
5103(a) (West 1991) as the appellant was fully informed of the
reason for the denial of her claim and was advised of what evidence
was needed in order to support her claim. Furthermore, by this
decision, the Board is informing the appellant of evidence which is
lacking and that is necessary to make her claim as set forth above
well-grounded.

25 -

ORDER

The appeal as to the issue of entitlement to service connection for
the cause of the veteran's death is denied as not well-grounded.

E.M. KRENZER 
Member, Board of Veterans' Appeals

 - 26 -



